OPINIÓN DISIDENTE DEL
JUEZ ASOCIADO SEÑOR WOLF.
Estoy conforme con la opinión de la mayoría del tribunal respecto a que la dedicación puede surgir en Puerto Rico en igual forma que en los Estados Unidos. En verdad estoy de acuerdo con todo aquello que en la opinión tiende a sostener la doctrina de dedicación especialmente en tanto en cuanto dicba doctrina se funda en una especie de impe-dimento {estoppel). Pero ya que se suponga o no que la dedicación surge de una concesión, impedimento, o de cual-quier otra teoría, eu la demanda deben expresarse los he-chos que muestren la existencia de tal dedicación. Encuen-tro que la demanda es defectuosa en este sentido. A mi modo de ver no existe nada en dicba demanda que muestre ya una concesión o un impedimento. La alegación de que el camino es uno vecinal establece una conclusión; en otras palabras, que ha surgido la dedicación. ¿Por qué es un ca-mino vecinal? A mi juicio no lo expresa la demanda. Se admite en ella que el camino atraviesa la finca de la deman-dada e implícitamente también admite que el título de pro-piedad o de dominio lo tenía la demandada o los anteriores *650dueños. La alegación que más se asemeja a la de una con-cesión o impedimento es la de que los causantes de la de-mandada liabían respetado el camino vecinal. “ Respetado, no es incompatible-con “consentido”, pero puede significar muellísimo menos. No se inserta en la demanda ningún be-olio que convierta lo que puede ser un mero acto de tole-rancia en un impedimento o una concesión. El caso de Torres v. Plazuela Sugar Company, citado en la opinion de la mayoría de la corte, muestra, citando las palabras del có-digo, . que los actos de mera tolerancia no confieren título alguno, y los liecbos probados por Plazuela Sugar Company probablemente fueron tan fuertes para establecer un impe-dimento como los de este caso.
Pero considerada en conjunto la demanda resulta evi-dente que el demandante se fundaba en un der eolio de pres-cripción y no en nada semejante a una dedicación. Se alega un período de prescripción de veinte años y mi opinión es que el actor no intentó otra cosa. Si bien las alegaciones deben ser interpretadas liberalmente no deberá darse á las palabras mayor alcance para conferir a un demandante un derecho para el cual faltan los hechos fundamentales.
Además, me parece que en el caso de Farr v. Wheelright, 153 Pac. 256-57, los hechos a favor de la dedicación erán aún más fuertes que los de este caso. En aquel caso se alegó el consentimiento y la dedicación era la base de la acción.
Si el demandante hubiera alegado que la demandada ha-bía estado conforme en hacer las reparaciones públicas en el camino o que había solicitado protección en cuanto al mismo, o algún otro hecho semejante, podría haber surgida algún impedimento, pero no existe nada de esto en la. demanda.